UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1163


ANTONIO ROBLERO-MORALES, a/k/a Everardo Valasquez-Reyes,
a/k/a Evrardo Valasquez-Reyes, a/k/a Ebelardo Velasquez-
Reyes, a/k/a Antonio Roblero Morales,

                Petitioner,

           v.

DANA JAMES BOENTE, Acting Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   January 24, 2017                  Decided:   February 3, 2017


Before MOTZ, DUNCAN, and HARRIS, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


ARGUED: Bradley Bruce Banias, BARNWELL, WHALEY, PATTERSON, AND
HELMS, Charleston, South Carolina, for Petitioner.     Craig Alan
Newell, Jr., UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.    ON BRIEF: Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Civil Division, Emily Anne
Radford, Assistant Director, Kohsei Ugumori, Senior Litigation
Counsel,   Office  of   Immigration  Litigation,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antonio Roblero-Morales petitions for review of a Board of

Immigration Appeals (Board) order affirming the decision of the

Immigration Judge (IJ) to deny him relief from removal.                              Roblero

contends that the IJ violated Roblero’s procedural due process

rights.      We deny the petition for review.



                                              I.

      On    or    around      September       13,       2013,     border    patrol    agents

apprehended Roblero, a citizen of Guatemala, when he attempted

to   enter       the    United     States     unlawfully.           The     Department      of

Homeland Security charged Roblero as removable, found that he

had a credible fear of persecution or torture, and issued him a

Notice     to    Appear.         At    Roblero’s        initial    removal    hearing,     he

conceded        removability       but     sought       relief    from     removal    on   the

bases of asylum, withholding of removal, and protection under

the Convention Against Torture (CAT).

      After receiving a two-month continuance to find counsel,

the IJ scheduled a second hearing.                         At this hearing, Roblero

informed        the    IJ   that      he   left       Guatemala    because    gangs    “kept

extorting [him] all the time” and, subsequently, “wanted [him]

to work for them.”                 After hearing this summary of Roblero’s

claim, the IJ granted him a second continuance.                              In doing so,

the IJ told Roblero:

                                                  2
     All right. Sir, I’m going to hear your case, but it’s
     not a very strong case and the reason is because I
     understand there’s a lot of gangs in Guatemala and
     they try to extort money from people or try to recruit
     people. That doesn’t provide a legal basis for you to
     get asylum here in the United States.      But because
     you’ve already filed an asylum application I’m going
     to give you a hearing.

     After the IJ gave Roblero the date for the next hearing,

Roblero asked the IJ if he could “fill out some things that [he]

left out on page 5” of his asylum application.            Following an

off-the-record   discussion   about    other   issues,   Roblero   again

asked to “complete page 5” so that it reflected his contention

that he fled Guatemala because gangs threatened to kill him.

The following discussion ensued:

     MR. ROBLEO-MORALES [sic]:

          When the official caught me in the desert I tried
     to explain to him that I was afraid to go back to my
     country, but they wouldn’t let me explain and he told
     me he did not make the law.

     JUDGE:

          Okay. Well, sir, you filed an application for --
     saying you’re afraid of the gangs because they were
     extorting money from you. Right?

     MR. ROBLEO-MORALES [sic]:

          That is true.

     JUDGE:

          And is that the reason why you’re afraid to go
     back?

     MR. ROBLEO-MORALES [sic]:


                                   3
             Yes. Because they threatened me that they were
        going to kill me, so I left running away from my
        house.

        JUDGE:

             All right.   Well, sir, I’m going to hear your
        case on July 31st. Okay. Do you have any questions?

        MR. ROBLEO-MORALES [sic]:

             No.

        JUDGE:

             All right.    I’ll see you on July 31st.

The IJ then adjourned the hearing without acting on Roblero’s

request to “complete” page 5.

        The IJ held Roblero’s merits hearing, as scheduled, on July

31, 2014.        Roblero testified that he left his home in 2012

because of gang extortion.             He testified that the gang first

charged him 100 quetzales (the Guatemalan currency), which he

paid.     Next, the gang charged him 300 quetzales, and he paid

that as well.         However, when the gang sought 400 quetzales,

Roblero    refused.       The   gang   members   told   Roblero   that    if   he

refused to pay he would need to work for them to collect money

from other people.        Instead of complying, Roblero fled.            Roblero

acknowledged that while in Guatemala, gangs never harmed him,

but he testified that he knew “a lot of people who have lost

their lives for the same thing.”




                                        4
     Leaving his family behind, Roblero entered Mexico in April

2013.       He    remained     there    for      five     months,     when     unknown

individuals kidnapped him.           Roblero’s captors beat him and tried

to learn information about his family for extortionary purposes,

but he provided none.          After a month, Roblero’s captors released

him when they found information about another captive’s family.

Roblero    then    fled   to   the   United      States,    where     border    patrol

agents apprehended him.

     At    the    conclusion    of   the       hearing,    the   IJ   orally    denied

Roblero’s asylum application on the ground that “being extorted

by gang members in Guatemala [was] not a basis for which [he]

could grant [Roblero] asylum.”                  The IJ subsequently issued a

written decision further explaining his reasoning.                     The IJ found

Roblero credible, but denied his application due to the lack of

proof of “the requisite nexus between the alleged persecution he

perceived in Guatemala and a statutorily protected ground.”                        The

IJ pointed out that “merely being subject to extortion attempts

does not provide the required on account of grounds so as to be

eligible    for    asylum.”       The   IJ       also   denied    Roblero’s      other

grounds for relief.

        Roblero, now with counsel, timely appealed to the Board.

He asserted that the IJ erred in not allowing him to amend his

asylum application, and that the IJ improperly prejudged his

case.     Roblero explained that, if permitted to do so, he would

                                           5
have testified to “his status as a taxi driver” and “his direct

political actions against the criminal organizations and corrupt

government supporters.”

      On January 19, 2016, the Board dismissed Roblero’s appeal.

The Board held that the IJ did not violate Roblero’s due process

rights because even though Roblero was not permitted to amend

his   asylum    application,   “he   was     provided   an   opportunity   to

present his claim during the hearing and has shown no prejudice

resulting from the Immigration Judge’s actions.”             Roblero timely

filed this Petition for Review of the Board’s Order.



                                     II.

      Roblero’s petition contends only that the IJ’s denial of

asylum violated his procedural due process rights.               “We review

due   process     claims    alleging       procedural   failings    in     the

immigration context de novo.”          Singh v. Holder, 699 F.3d 321,

335 (4th Cir. 2012).       Because the Board’s order combined its own

reasoning with the IJ’s, we review both orders.                 Martinez v.

Holder, 740 F.3d 902, 908 n.1 (4th Cir. 2014).

      To prevail, Roblero must prove both that the IJ’s actions

rendered the proceedings “fundamentally unfair,” and that the

defect the IJ introduced into the proceedings “prejudiced the

outcome of the case.”       Anim v. Mukasey, 535 F.3d 243, 256 (4th

Cir. 2008).      To show prejudice, Roblero must demonstrate that

                                       6
“the defect, in retrospect in [this] specific case, was ‘likely

to impact the results of the proceeding.’”             Id. (quoting Rusu v.

INS, 296 F.3d 316, 320-21 (4th Cir. 2002)).                 Roblero maintains

that the IJ improperly prevented him from amending his asylum

application to specify his grounds for removal and that the IJ

prejudged his case.   The Government argues that, assuming the IJ

erred, Roblero cannot demonstrate prejudice.                We consider each

of Roblero’s arguments in turn, recognizing that due process

mandates only “a meaningful opportunity to present [a] claim,” a

requirement falling short of an “obligation to ensure . . . a

meaningful presentation.”    Rusu, 296 F.3d at 324.

                                   A.

     Roblero   contends   that   the       IJ’s   refusal   to   allow   him   to

amend his application prejudiced him because it precluded the

development of a full record.              This failure, Roblero claims,

prevented him from explaining the nexus between his persecution

and his membership in a protected class.

     The IJ, however, asked several questions that gave Roblero

an opportunity to provide a further explanation of his claim.

These open-ended inquiries included questions such as “Why did

you leave Guatemala the last time?”; “What was the reason you

left your home country in 2012?”; “Sir, while we were off the

record you indicated you wanted to say something.                  What is it



                                       7
you wanted to tell the Court?”; and “Anything else you want to

tell me?”

     These questions gave Roblero the opportunity to explain the

full nature of his claim.                In response to them, Roblero never

specified      the    protected     group        to   which    he     claimed    to    be   a

member.     The record contains no indication that the IJ prevented

Roblero   from       providing     testimony          beyond    the    content    of     his

application,         or   that     Roblero       refrained       from     offering      any

testimony out of a fear that the IJ would not allow it.

     Given this record, Roblero cannot show prejudice.                           Not only

did the IJ offer him a chance to put into the record anything he

wished, but there is no indication that Roblero had any evidence

that would entitle him to relief.                       We thus have no basis on

which to hold that the IJ’s failure to permit him to amend his

asylum application prejudiced Roblero.

                                            B.

     Roblero’s contention that the IJ prejudged his case also

fails.    He asserts that this prejudgment was evidenced by the

IJ’s remark that Roblero did not have a strong case and the IJ’s

assertedly       preconceived         notion          that     gangs     in     Guatemala

frequently try to extort and recruit individuals for money.

     The record demonstrates that in fact Roblero’s case was not

a strong one and that the IJ denied Roblero’s application not

because   of    a    belief      about   the     ubiquity      of   Guatemalan        gangs’

                                             8
extortion efforts, but because, as a matter of law, this motive

did not implicate Roblero’s status as a member of any protected

group.    Roblero provides no authority for the position that this

legal conclusion is wrong.             C.f. Zelaya v. Holder, 668 F.3d 159,

167 (4th Cir. 2012) (“In sum, the BIA’s conclusion that Zelaya’s

proposed social group of young Honduran males who refuse to join

MS-13, have notified the police of MS-13’s harassment tactics,

and   have    an       identifiable   tormentor   within      the     gang   does    not

qualify      as    a    particular    social   group   within    the    INA    is    not

manifestly contrary to the law or an abuse of discretion.”).

      Accordingly, we cannot hold that any prejudgment by the IJ

prejudiced Roblero’s case.



                                         III.

      Since       Roblero    cannot    demonstrate     that     any    of    the    IJ’s

purported errors altered the outcome of the proceedings, his due

process      challenge       fails.      For    the    foregoing       reasons,     the

petition for review is

                                                                              DENIED.




                                           9